Order issued October        :    ,   2012




                                                  in The
                                 Qrt’iirt uf inats
                          ifti! District rif xas at Dallas
                                            No. 05-12-00171-CV


                             PAUL ORViLLE DUNAGAN, Appellant

                                                    V.

                                     BRYAN COLEMAN, Appellee


                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                           Trial Court Cause No. DC-07-05904-EIG


                                              ORDER
        The Court has before it the September 27, 2012 request of Vielica Dobbins, Official Court

Reporter for the 134th Judicial District Court, for an extension of time in which to file the reporter’s

record. The Court GRANTS the request and ORDERS that the reporter’s record be filed within

thirty days of the date of this order.




                                                                       LANG-MIERS